Citation Nr: 0329511	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  94-06 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
synovitis residuals of a left knee injury.  



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1969 to April 1971.

2.	Department of Veterans Affairs (VA) clinical records 
show that, on December [redacted], 2002, the VA Medical Center was 
advised by the Clay County Sheriff that the veteran had been 
found dead in his home that day.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2003).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2003).


ORDER

The appeal is dismissed.



		
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



